“Intermediate judgment”, Supreme Court, New York County, entered June 9, 1980, on grant of plaintiffs motion for summary judgment, is unanimously modified, on the law, to the extent of reversing and vacating said judgment in toto as against defendants-appellants Woods and Taylor, and the judgment is otherwise affirmed, without costs. Although the papers leave much to be desired, there are triable issues of fact (a) as to whether the contract was altered as to the term of the restrictive covenant and (b) as to the reasonableness of the scope of the restrictive covenant. Concur — Sandler, J. P., Sullivan, Markewich, Lupiano and Silverman, JJ.